DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 4–14, and 16–18 is/are pending.
Claim(s) 3 and 15 is/are canceled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0028174 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 January 2021 was filed after the mailing date of the non-final Office Action on 05 October 2020.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 05 January 2021.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 8.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 2–4, 6, 8, 11, and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1, 4, 9–14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeou et al. (US 2015/0200399 A1, hereinafter Yeou).
Regarding claim 1, Yeou discloses a positive electrode active material pre-dispersion composition comprising:
a lithium iron phosphate-based positive electrode active material (see LiFePO4, [0073]),
a dispersant (see binder composition, [0020]), and
a solvent (see solvent, [0071]),
wherein the dispersant comprises a hydrogenated nitrile butadiene rubber (see hydrogenated, [0020]).
Yeou does not explicitly disclose:
wherein a hydrogenated butadiene ratio in the hydrogenated nitrile butadiene rubber satisfies Equation 1: 1(%) ≤ HBD wt %/(BD+HBD) wt %×100 ≤ 30(%) [Equation 1]
wherein, in Equation 1, HBD wt % is weight % of a hydrogenated butadiene derived repeating unit based on a total weight of the hydrogenated nitrile butadiene rubber, and (BD+HBD) wt % is weight % of a butadiene-derived repeating unit and the hydrogenated butadiene derived repeating unit based on the total weight of the hydrogenated nitrile butadiene rubber.
As hydrogenated butadiene ratio is a variable that can be modified by adjusting the hydrogenation of the nitrile butadiene rubber, with cycle characteristics decreasing as hydrogenated butadiene ratio is increased, as evidenced by Yeou (see unsaturated bond, [0057]), the hydrogenated butadiene ratio would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed hydrogenated butadiene ratio cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the hydrogenated butadiene ratio in the hydrogenated butadiene rubber of Yeou to obtain desired cycling characteristics (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding claim 4
wherein the hydrogenated nitrile butadiene rubber has a weight-average molecular weight (MW) of 10,000 to 700,000 (see non fluoropolymer binder, [0057]).
Regarding claim 9, Yeou discloses a slurry composition for a secondary battery positive electrode, the slurry composition comprising
a lithium iron phosphate-based positive electrode active material (see LiFePO4, [0073]),
a dispersant (see binder composition, [0020]),
a solvent (see solvent, [0071]),
a conductive agent (see conductive agent, [0071]), and
a binder (see binder composition, [0020]),
wherein the dispersant comprises a hydrogenated nitrile butadiene rubber (see hydrogenated, [0020]).
Yeou does not explicitly disclose:
wherein a hydrogenated butadiene ratio in the hydrogenated nitrile butadiene rubber satisfies Equation 1: 1(%) ≤ HBD wt %/(BD+HBD) wt %×100 ≤ 30(%) [Equation 1]
wherein, in Equation 1, HBD wt % is weight % of a hydrogenated butadiene derived repeating unit based on a total weight of the hydrogenated nitrile butadiene rubber, and (BD+HBD) wt % is weight % of a butadiene-derived repeating unit and the hydrogenated butadiene derived repeating unit based on the total weight of the hydrogenated nitrile butadiene rubber.
As hydrogenated butadiene ratio is a variable that can be modified by adjusting the hydrogenation of the nitrile butadiene rubber, with cycle characteristics decreasing as In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding claim 10, modified Yeou discloses all claim limitations set forth above and further discloses a slurry composition for a secondary battery positive electrode:
wherein the binder comprises at least one of polyvinylidene fluoride, polyvinylidene fluoride-hexafluoropropylene copolymer, polyvinyl alcohol, polyacrylonitrile, carboxymethyl cellulose, starch, hydroxypropyl cellulose, regenerated cellulose, polyvinylpyrrolidone, tetrafluoroethylene, polyethylene, polypropylene, an ethylene-propylene-diene monomer, a sulfonated EPDM, a styrene-butadiene rubber, and a fluorine rubber, or a copolymer thereof (see binder composition, [0020]).
Regarding claim 11, modified Yeou discloses all claim limitations set forth above and further discloses a slurry composition for a secondary battery positive electrode:
wherein the conductive agent comprises at least one of carbon black, graphite, carbon fibers, carbon nanotubes, acetylene black, Ketjen black, channel black, 
Regarding claim 12, Yeou discloses a positive electrode (3) for a secondary battery (1, [0106]) that is prepared using a slurry composition disposed on at least one surface of a positive electrode collector (see cathode, [0071]), wherein the slurry composition comprises:
a lithium iron phosphate-based positive electrode active material (see LiFePO4, [0073]),
a dispersant (see binder composition, [0020]),
a solvent (see solvent, [0071]),
a conductive agent (see conductive agent, [0071]), and
a binder (see binder composition, [0020]),
wherein the dispersant comprises a hydrogenated nitrile butadiene rubber (see hydrogenated, [0020]).
Yeou does not explicitly disclose:
wherein a hydrogenated butadiene ratio in the hydrogenated nitrile butadiene rubber satisfies Equation 1: 1(%) ≤ HBD wt %/(BD+HBD) wt %×100 ≤ 30(%) [Equation 1]
wherein, in Equation 1, HBD wt % is weight % of a hydrogenated butadiene derived repeating unit based on a total weight of the hydrogenated nitrile butadiene rubber, and (BD+HBD) wt % is weight % of a butadiene-derived repeating unit and the hydrogenated butadiene derived repeating unit based on the total weight of the hydrogenated nitrile butadiene rubber.
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding claim 13, Yeou discloses a positive electrode (3) for a secondary battery (1, [0106]), the positive electrode comprising
a lithium iron phosphate-based positive electrode active material (see LiFePO4, [0073]),
a dispersant (see binder composition, [0020]),
a conductive agent (see conductive agent, [0071]), and
a binder (see binder composition, [0020]),
wherein the dispersant comprises a hydrogenated nitrile butadiene rubber (see hydrogenated, [0020]).
Yeou does not explicitly disclose:
wherein a hydrogenated butadiene ratio in the hydrogenated nitrile butadiene rubber satisfies Equation 1: 1(%) ≤ HBD wt %/(BD+HBD) wt %×100 ≤ 30(%) [Equation 1]
wherein, in Equation 1, HBD wt % is weight % of a hydrogenated butadiene derived repeating unit based on a total weight of the hydrogenated nitrile butadiene rubber, and (BD+HBD) wt % is weight % of a butadiene-derived repeating unit and the hydrogenated butadiene derived repeating unit based on the total weight of the hydrogenated nitrile butadiene rubber.
As hydrogenated butadiene ratio is a variable that can be modified by adjusting the hydrogenation of the nitrile butadiene rubber, with cycle characteristics decreasing as hydrogenated butadiene ratio is increased, as evidenced by Yeou (see unsaturated bond, [0057]), the hydrogenated butadiene ratio would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed hydrogenated butadiene ratio cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the hydrogenated butadiene ratio in the hydrogenated butadiene rubber of Yeou to obtain desired cycling characteristics (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding claim 17
wherein the dispersant has a weight-average molecular weight of 10,000 to 700,000 (see non fluoropolymer binder, [0057]).
Regarding claim 18, Yeou discloses a lithium secondary battery (1) comprising a positive electrode (3), a negative electrode (2) disposed to face the positive electrode (3), a separator (4) disposed between the positive electrode (3) and the negative electrode (2), and an electrolyte (Fig. 1, [0106]), wherein the positive electrode (3) that is prepared using a slurry composition disposed on at least one surface of a positive electrode collector (see cathode, [0071]), wherein the slurry composition comprises:
a lithium iron phosphate-based positive electrode active material (see LiFePO4, [0073]),
a dispersant (see binder composition, [0020]),
a solvent (see solvent, [0071]),
a conductive agent (see conductive agent, [0071]), and
a binder (see binder composition, [0020]),
wherein the dispersant comprises a hydrogenated nitrile butadiene rubber (see hydrogenated, [0020]).
Yeou does not explicitly disclose:
wherein a hydrogenated butadiene ratio in the hydrogenated nitrile butadiene rubber satisfies Equation 1: 1(%) ≤ HBD wt %/(BD+HBD) wt %×100 ≤ 30(%) [Equation 1]
wherein, in Equation 1, HBD wt % is weight % of a hydrogenated butadiene derived repeating unit based on a total weight of the hydrogenated nitrile butadiene rubber, and (BD+HBD) wt % is weight % of a butadiene-derived 
As hydrogenated butadiene ratio is a variable that can be modified by adjusting the hydrogenation of the nitrile butadiene rubber, with cycle characteristics decreasing as hydrogenated butadiene ratio is increased, as evidenced by Yeou (see unsaturated bond, [0057]), the hydrogenated butadiene ratio would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed hydrogenated butadiene ratio cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the hydrogenated butadiene ratio in the hydrogenated butadiene rubber of Yeou to obtain desired cycling characteristics (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   

Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voillequin et al. (US 2013/0183577 A1, hereinafter Voillequin) in view of Yeou (US 2015/0200399 A1).
Regarding claim 1, Voillequin discloses a positive electrode active material pre-dispersion composition comprising:
a lithium iron phosphate-based positive electrode active material (see LiFePO4, [0038]–[0040]),
a dispersant (see HNBR, [0038]–[0040]), and
a solvent (see ethylene carbonate, [0038]–[0040]),
wherein the dispersant comprises a hydrogenated nitrile butadiene rubber (see HNBR, [0038]–[00040]).
Voillequin does not explicitly disclose:
wherein a hydrogenated butadiene ratio in the hydrogenated nitrile butadiene rubber satisfies Equation 1: 1(%) ≤ HBD wt %/(BD+HBD) wt %×100 ≤ 30(%) [Equation 1]
wherein, in Equation 1, HBD wt % is weight % of a hydrogenated butadiene derived repeating unit based on a total weight of the hydrogenated nitrile butadiene rubber, and (BD+HBD) wt % is weight % of a butadiene-derived repeating unit and the hydrogenated butadiene derived repeating unit based on the total weight of the hydrogenated nitrile butadiene rubber.
As hydrogenated butadiene ratio is a variable that can be modified by adjusting the hydrogenation of the nitrile butadiene rubber, with cycle characteristics decreasing as hydrogenated butadiene ratio is increased, as evidenced by Yeou (see unsaturated bond, [0057]), the hydrogenated butadiene ratio would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed hydrogenated butadiene ratio cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the hydrogenated butadiene ratio in the hydrogenated butadiene rubber of Voillequin to obtain desired cycling characteristics (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of In re Aller, 105 USPQ 223).   
Regarding claim 2, modified Voillequin discloses all claim limitations set forth above and further discloses a positive electrode active material pre-dispersion composition:
wherein the hydrogenated nitrile butadiene rubber comprises a repeating unit derived from acrylonitrile in an amount of 20 wt % to 50 wt % based on a total weight of the hydrogenated nitrile butadiene rubber (see Therban 4307, [0038]–[0040]).
Regarding claim 7, modified Voillequin discloses all claim limitations set forth above and further discloses a positive electrode active material pre-dispersion composition:
wherein the lithium iron phosphate-based positive electrode active material is represented by Formula 1: Li1+aFe1-xMxPO4-bAb [Formula 1] (see LiFePO4, [0038]–[0040])
wherein, in Formula 1, M is at least one selected from the group consisting of manganese, nickel, cobalt, copper, scandium, titanium, chromium, vanadium, and zinc, A is at least one selected from the group consisting of sulfur, selenium, fluorine, chlorine, and iodine, −0.5 < a < 0.5, 0 ≤ x ≤ 0.5, and 0 ≤ b ≤ 0.1 (see LiFePO4, [0038]–[0040]).

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukumine et al. (WO 2016/157842 A1; see English language equivalent, US 2018/0090764 A1; hereinafter Fukumine) in view of Yeou (US 2015/0200399 A1).
claim 1, Fukumine discloses a positive electrode active material pre-dispersion composition comprising:
a lithium iron phosphate-based positive electrode active material (see LiFePO4, [0100]),
a dispersant (see binder composition, [0097]), and
a solvent (see solvent, [0087]),
wherein the dispersant comprises a hydrogenated nitrile butadiene rubber (see hydrogenated, [0047]).
Fukumine does not explicitly disclose:
wherein a hydrogenated butadiene ratio in the hydrogenated nitrile butadiene rubber satisfies Equation 1: 1(%) ≤ HBD wt %/(BD+HBD) wt %×100 ≤ 30(%) [Equation 1]
wherein, in Equation 1, HBD wt % is weight % of a hydrogenated butadiene derived repeating unit based on a total weight of the hydrogenated nitrile butadiene rubber, and (BD+HBD) wt % is weight % of a butadiene-derived repeating unit and the hydrogenated butadiene derived repeating unit based on the total weight of the hydrogenated nitrile butadiene rubber.
As hydrogenated butadiene ratio is a variable that can be modified by adjusting the hydrogenation of the nitrile butadiene rubber, with cycle characteristics decreasing as hydrogenated butadiene ratio is increased, as evidenced by Yeou (see unsaturated bond, [0057]), the hydrogenated butadiene ratio would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed hydrogenated butadiene ratio cannot be considered critical.  In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding claim 6, modified Fukumine discloses all claim limitations set forth above and further discloses a positive electrode active material pre-dispersion composition:
wherein the hydrogenated nitrile butadiene rubber is included in an amount of at least 0.5 parts by weight based on 100 parts by weight of the positive electrode active material (see solid content, [0105]).
Although Fukumine does not explicitly disclose a range of 0.8 parts by weight to 1.5 parts by weight, Fukumine does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeou (US 2015/0200399 A1) as applied to claim(s) 1 and 13 above, and further in view of Sakaki et al. (JP 2014-194927 A, hereinafter Sakaki).
Regarding claims 5 and 17
wherein the lithium iron phosphate-based positive electrode active material is a primary particle having an average particle diameter of less than 2 μm.
Sakaki discloses a lithium iron phosphate-based positive electrode active material being a primary particle having an average particle diameter of less than 2 μm (see primary particle diameter, [0022]) to reduce the internal resistance of the electrode and improve the charge/discharge efficiency of the secondary battery (see active material, [0027]). Yeou and Sakaki are analogous art because they are directed to lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the lithium iron phosphate-based positive electrode active material of Yeou with the average particle diameter in order to reduce the internal resistance of the electrode and improve the charge/discharge efficiency of the secondary battery.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeou (US 2015/0200399 A1) as applied to claim(s) 1 above, and further in view of Wu et al. (CN 103199249 A, hereinafter Wu).
Regarding claim 8, Yeou discloses all claim limitations set forth above, but does not explicitly disclose a positive electrode active material pre-dispersion composition:
wherein the positive electrode active material pre-dispersion has a viscosity of 2,000 cP to 20,000 cP.
Chen disclose a positive electrode active material pre-dispersion having a viscosity of 2,000 cP to 20,000 cP (see viscosity, P3/L93–P8/L303) to improve the cycle life of the battery under high rate conditions (P3/L81–85). Yeou and Chen are analogous art because they are directed to positive electrode including lithium iron phosphate-based positive electrode active .

Response to Amendment
The declaration under 37 CFR 1.132 filed 05 January 2021 is insufficient to overcome the rejection of claim(s) 1, 2, 4–14, and 16–18 based upon Yeou as set forth in the last Office action because:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). The dispersant amount of the examples as alleged as demonstrating criticality is 1 wt%. The dispersant amount is not limited in the independent claims. The dispersant amount is limited from 0.8 to 1.5 wt% in claim 6. The dispersant amount of the declaration is not commensurate in scope with the claims. The molecular weight of the HNBR is not described in the declaration nor the examples of the specification. The declaration has not demonstrated that the molecular weight of the HNBR is commensurate in scope with the claims. The acrylonitrile amount of the examples in the declaration is 37 wt%. The acrylonitrile amount is not limited in the independent claims. The acrylonitrile amount is limited from 20 to 50 wt% in claim 14. The acrylonitrile amount of the declaration is not commensurate in scope with the 
Applicants allege Examples 1, 4, and 5, when compared with Comparative Examples 2 and 3, demonstrate the criticality of the HBD ratio. The applicants have disregarded Examples 2 and 3, which have HBD ratios within the claimed range. Comparative Example 2 has a viscosity better than Examples 2–4 and similar to Examples 1 and 5. Comparative Example 2 has an HBD ratio of 0.5 wt%. The declaration has not demonstrated a criticality of the lower limit of the HBD ratio.
Therefore, the declaration has not demonstrated the criticality of the hydrogenated butadiene ratio. 
Response to Arguments
Applicant's arguments filed 05 January 2021 have been fully considered but they are not persuasive.
Applicants argue the prior art of record fails to recognize the claimed HBD ratio as a result effective variable that improves particle dispersibility and viscosity (P12/¶1–P13/¶2). Prior art need not disclose that a result effective variable affects the same properties as the applicant. A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective. See MPEP 2144.05. Yeou discloses the hydrogenated butadiene ratio affects the cycle characteristics (see unsaturated bond, [0057]). Therefore, the prior art of record recognizes the hydrogenated butadiene ratio would have been considered a result effective variable.
Applicants argue the comparative data show the superior results of the claimed range of the HBD ratio (P13/¶3–P15/¶1). 
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). The dispersant amount of the examples as alleged as demonstrating criticality is 1 wt%. The dispersant amount is not limited in the independent claims. The dispersant amount is limited from 0.8 to 1.5 wt% in claim 6. The dispersant amount of the declaration is not commensurate in scope with the claims. The molecular weight of the HNBR is not described in the declaration nor the examples of the specification. The declaration has not demonstrated that the molecular weight of the HNBR is commensurate in scope with the claims. The acrylonitrile amount of the examples in the declaration is 37 wt%. The acrylonitrile amount is not limited in the independent claims. The acrylonitrile amount is limited from 20 to 50 wt% in claim 14. The acrylonitrile amount of the declaration is not commensurate in scope with the claims. Therefore, the alleged demonstration of criticality is not commensurate in scope with the claims.
Applicants allege Examples 1, 4, and 5, when compared with Comparative Examples 2 and 3, demonstrate the criticality of the HBD ratio. The applicants have disregarded Examples 2 and 3, which have HBD ratios within the claimed range. Comparative Example 2 has a viscosity better than Examples 2–4 and similar to Examples 1 and 5. Comparative Example 2 has an HBD ratio of 0.5 wt%. The declaration has not demonstrated a criticality of the lower limit of the HBD ratio.

    PNG
    media_image1.png
    585
    976
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    585
    975
    media_image2.png
    Greyscale

Therefore, the comparative data does not show the superior results of the claimed range of the HBD ratio. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725